 
Exhibit 10.7
 
RIGHT OF FIRST NEGOTIATION AGREEMENT


 
This Right of First Negotiation Agreement (this “Agreement”), dated June 28,
2013, is made by and among Tengion, Inc., a Delaware corporation, with a
principal address at 3929 Westpoint Boulevard, Suite G, Winston-Salem, NC 27103
(“Tengion”) and Celgene Corporation, a Delaware corporation with a principal
address at 86 Morris Avenue, Summit, New Jersey 07901 (“Celgene” and, together
with Tengion, the “Parties”).
 
WHEREAS, on even date herewith, Tengion and entities affiliated with Celgene
have entered into that Collaboration and Option Agreement dated the date hereof
(the “Collaboration Agreement” and together with this Agreement, the “Celgene
Strategic Transaction Documents”).
 
WHEREAS, pursuant to the terms of the Celgene Strategic Transaction Documents,
Celgene and its affiliate have agreed to pay $15 million to the Company for a
right of first negotiation with respect to Tengion’s Neo-Kidney Augment Program,
an option to purchase Tengion’s esophagus program and certain warrants to
purchase  22,277,228 shares of common stock of Tengion (the “Warrants”).
 
WHEREAS, the transactions contemplated by the Celgene Strategic Transaction
Documents are expected to close on or about June 28, 2013 (the actual date of
such closing hereinafter referred to as the “Effective Date”).
 
WHEREAS, in consideration of Celgene’s investment Tengion is willing to grant
Celgene certain rights with respect to its Neo-Kidney Augment Program.
 
NOW, THEREFORE, intending to be legally bound hereby, the Parties hereby agree
as follows:
 
1. Right of First Negotiation.  At any time beginning on the Effective Date
until the termination of the ROFN in accordance with Section 2 hereof, Celgene
will have the right of first negotiation (“ROFN”) with respect to any license,
sale, assignment, transfer or other disposition (“Transfer”) by Tengion of any
material portion of intellectual property (including patents, know-how, trade
secrets, trademarks, service marks, and any data in any format) (“IP”) or other
assets related to Tengion's Neo-Kidney Augment Program (an “NKA Transaction”),
provided, however, that an NKA Transaction shall not include: (i) the Transfer
of (a) IP exclusively related to Tengion development programs other than the
Neo-Kidney Augment Program and (b) any IP, which may be broadly applicable or
useful to multiple product candidates or fields of use (inclusive of Neo-Kidney
Augment), provided, that (A) the transferee party to such Transfer would not
compete as a result of such Transfer with  the Neo-Kidney Augment, and such
Transfer would not otherwise materially diminish the value of the Neo-Kidney
Augment, and (B) Celgene receives a worldwide, fully paid-up, royalty-free,
sublicensable, exclusive  license (as to the Neo-Kidney Augment "field of use")
to such IP to the extent that such IP relates to Neo-Kidney Augment; or (ii) a
Change in Control Transaction.  Accordingly, before entering into an NKA
Transaction with any third party, Tengion shall notify Celgene in writing that
it may pursue such a potential NKA Transaction and Celgene shall have fifteen
(15) days from the receipt of such notice (“Notice of Interest Period”) to
provide Tengion written notice (“Notice of Interest”) that it desires to enter
into good faith negotiations with Tengion regarding an NKA Transaction. If
Celgene gives a timely Notice of Interest, then the Parties shall negotiate
exclusively, reasonably and in good faith concerning the terms of an NKA
Transaction for a period of sixty (60) days (“Negotiation Period”).  If Celgene
(a) gives notice that it does not wish to pursue an NKA Transaction, (b) fails
to give a timely Notice of Interest, or (c) gives a timely Notice of Interest
but the Parties fail to reach agreement on the terms of an NKA Transaction or to
execute a definitive agreement with respect to an NKA Transaction prior to the
expiration of the Negotiation Period, then the ROFN shall expire (the “ROFN
Expiration”) and Tengion shall be free, without any further obligation to
Celgene under this Agreement with respect thereto, to enter into an NKA
Transaction with any third party; provided, that,  if (A) such third party
transaction is, when taken as a whole, materially less favorable to Tengion and
its stockholders than the terms last offered to Tengion by Celgene, or (B) the
amount of the upfront cash payment provided for in such third party transaction
is less than or equal to the amount of the upfront cash payment last offered by
Celgene, then Tengion will provide written notice describing and offering
Celgene such NKA Transaction for a period of fifteen (15) days (after Celgene’s
receipt of such notice) before entering such NKA Transaction with a third
party.  If Celgene elects to pursue such NKA Transaction, it shall deliver
written notice to Tengion within such fifteen (15) day period, and the Parties
will proceed to negotiate and finalize definitive agreements.  For avoidance of
doubt, (a) the rights and obligations described in this Section 1 shall apply to
any notice of Tengion’s intent to pursue an NKA Transaction delivered on and
after the Effective Date, notwithstanding the fact that the fifteen (15) day and
sixty (60) day periods described herein may exceed the same, and (b) preliminary
discussions that precede a formal offer or term sheet shall not be restricted by
this Section 1.  Notwithstanding anything to the contrary, the Parties agree
that the ROFN shall automatically be reinstated if Tengion does not enter into a
definitive agreement for an NKA Transaction with a third party within six (6)
months after the then most-recent ROFN Expiration.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
For purposes of this Agreement, a Change in Control Transaction shall mean: (1)
the sale of all or substantially all of the assets of Tengion to an unrelated
person or entity, (2) a merger, reorganization, consolidation or similar
transaction pursuant to which the holders of Tengion’s outstanding voting power
immediately prior to such transaction do not own a majority of the outstanding
voting power of the resulting or successor entity (or its ultimate parent, if
applicable) immediately upon completion of such transaction, or (3) the sale of
all of the stock of Tengion to an unrelated person or entity.
 
2. Termination of ROFN.  Upon the earlier of (i) the consummation of a Change in
Control Transaction or (ii) expiration of the Term, this Agreement and the ROFN
contained herein shall terminate in all respects and be of no further force and
effect.  As used herein, the “Term” shall be the period beginning on the
Effective Date and ending on the fourth anniversary of the Effective Date;
provided that the Term may be extended for two additional years by Celgene in
its discretion by so notifying Tengion of Celgene’s desire to extend the Term
prior to such fourth anniversary, which notice shall be accompanied by a payment
to Tengion of $7.5 million.
 
3. Representations and Warranties.  The representations and warranties of
Tengion and Celgene set forth in Section 10.1 of the Collaboration Agreement are
incorporated herein by reference.
 
4. Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile, upon written confirmation of receipt by
facsimile, (b) on the first business day following the date of dispatch if
delivered utilizing a next-day service by a recognized next-day courier or (c)
on the earlier of confirmed receipt or the fifth business bay following the date
of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid.  All notices hereunder shall be delivered to the
addresses set forth below, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice:
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
Tengion, Inc.
3929 Westpoint Boulevard, Suite G
Winston-Salem, NC 27103
Attention:  President and Chief Executive Officer
Facsimile:  (336) 722-2436
 
with a copy (which shall not constitute notice) to:
 
Ropes & Gray LLP
Prudential Tower
800 Boylston Street
Boston, MA 02199-3600
 
Attention:  Marc A. Rubenstein, Esq.
E-mail:  marc.rubenstein@ropesgray.com
 
Celgene Corporation
86 Morris Avenue
Summit, New Jersey 07091
Attention: Head of Research
Facsimile: (908) 673-2769
 
with a copy (which shall not constitute notice) to:


Celgene Corporation
86 Morris Avenue
Summit, New Jersey 07091
Attention: Chief Counsel
Facsimile: (908) 673-2771


5. Entire Agreement.  The Celgene Strategic Transaction Documents and the
Warrants constitute the entire agreement, and supersede all prior written
agreements, arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
among the Parties with respect to the subject matter hereof and thereof.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
6. Governing Law.   All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York
applicable to contracts made and to be performed in such state.  Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, employees or agents) shall
be commenced exclusively in the state and federal courts sitting in the City of
New York, Borough of Manhattan (“New York Courts”).  Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Celgene Strategic Transaction Documents or the
Warrants), and hereby irrevocably waives, and agrees not to assert in any legal
proceeding, any claim that it is not personally subject to the jurisdiction of
any such New York Court, or that such legal proceeding has been commenced in an
improper or inconvenient forum.  Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
legal proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
 
7. No Assignment.  Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of law or otherwise, by any party without the prior written
consent of the other party, and any such assignment without such prior written
consent shall be null and void.
 
8. Severability.  Whenever possible, each provision or portion of any provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or portion
of any provision in such jurisdiction, and this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein.
 
9. Counterparts.  This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party.  This Agreement may be executed by facsimile
signature and a facsimile signature shall constitute an original for all
purposes.
 


[Remainder of Page Intentionally Left Blank]

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.


TENGION, INC.


By:           /s/ A. Brian Davis
Name:      A. Brian Davis
Title:        Chief Financial Officer and Vice President, Finance











[Right of First Negotiation Agreement Signature Page]
 
 

--------------------------------------------------------------------------------

 








 
CELGENE CORPORATION
 
 
By:
/s/ Perry Karsen
 
Name:
Perry Karsen
 
Title:
EVP, Chief Operations Officer



 
 
 
 
 
 
[Right of First Negotiation Agreement Signature Page]
 
 

--------------------------------------------------------------------------------